DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,491,398 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendments
Claims 1-18 have been cancelled. Claims 19, 25, and 31 have been amended. The following claims 19-36 have been examined and are pending.
Response to Arguments
Applicant's amendments and arguments see pages 7-11, filed 10/13/2021 of remarks have been fully considered and are persuasive. In response to Applicant’s arguments regarding the amended independent claims 19, 25, and 31 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 19-36 have been withdrawn.

Examiner’s Comments
The claims 19-36 are now in condition for allowance.
The following is an examiner's statement of reasons for allowance:
The closest prior art, as previously recited, Unitt (2015/0012974 A1), Horton (2010/0312810 A1), and newly recited Nelson et al (US 20140007246 A1), Riggins (6,233,341 B1), Pravetz (2010/0161968 A1), and McClintock (9,575,979 B1) are also generally directed to a non-transitory computer-readable medium having stored thereon instructions which, when executed by a computing device, cause the computing device to facilitate operations comprising; a database system comprising a server computing device coupled to a database, the server computer device to facilitate operations comprising; and a method comprising: detecting a file including contents verified by and associated with multiple integrity protocols including two or more of cryptographic signatures, digital fingerprints, public keys, private keys, timestamps, and authorship data, wherein the multiple integrity protocols are embedded in metadata attributes of the contents of the file;  [Unitt, ¶¶0051-0052, 0055-0056 and 0059-0060: An exemplary authentication system 424 of a secure call recording system 420, which comprises a variety of security elements communicates with a database 423 maintaining an offsite encrypted storage detects the activity of files, file information and the interactions by the monitoring agent 514 (detecting a file including contents). Users 410 communicate across a communications network 401 exchanging web-accessible content (i.e. webpages, etc.) interfaced to a web server 421 communicatively interfaced to the authentication system 424, as shown in Fig. 4. As shown in Fig. 5, the authentication system 424 comprises: a hash generator 511 that may operate hashing algorithms that can sign a file (cryptographic signatures) upon creation prior to or following hashing the file; and a timestamping authority 515, that may facilitate timestamping of files, i.e. recording date and time information such as when a file was created or modified. ¶0066: a final step 605, a user may connect to a secure call recording system 420 as described previously (referring to FIG. 4), and may now access their data and verify any relevant or desirable information such as the file's hash data, security signatures, or timestamps. In this manner, a user may easily “check up” on their data (verified by and associated with multiple integrity protocols), ensuring that all associated information and security safeguards match the expected values and thereby ensuring data security, integrity, and privacy. ¶0071: a file is created where request sent request may be sent to a third-party timestamping authority (TSA) in a next step 802, such as to request a trusted timestamp for a file (timestamps). ¶0072: TSA returns a timestamp for the file as request is attached or appended to the files data (wherein the multiple integrity protocols are embedded in metadata attributes of the contents of the file)]; prior to preparing the file for communication to a data storage repository, identifying one or more origins of the file by tracing the embedded multiple integrity protocols, wherein the one or more origins reference one or more computing devices or one or more authors responsible for generating at least a portion of the contents of the file, wherein the one or more origins and the embedded multiple integrity protocols are locally identified and traced without having to authenticate the file at one or more third-party verification devices;  [Unitt, ¶¶0056-0058: hashing engine 511 may “sign” a file upon creation prior to (prior to ) or following hashing the file, such as to confirm the authenticity of the recording or hashing party (identifying an origin of the file by tracing the embedded multiple integrity protocols). A file may be signed after hashing such as to effectively authenticate the hash result as coming from a trusted source (wherein the origin refers to one or more of a computing device). An authentication system 424 may further comprise an access control element 513 such as user authentication or authorization (an author responsible for generating at least a portion of the contents of the file) by any of a variety of means common in the art, such as (for example) username/password login or similar credentials-based access, key-based user authorization such as public/private key pairs as described above, physical access controls such as via smartcards or RFID identification, or any other of a wide variety of user authorization as is common in the art]; performing a two-prong verification check of the one or more origins of the file and the multiple integrity protocol associated with the contents of the file; [Horton, ¶¶0087 and 0090: signature block 190 and cryptographic signature 210 can be used to verify the integrity of the data within metadata payload 100; ¶¶0120-0121: As shown in Fig. 7, the entire digital file includes the metadata 100 and signature block (origin of the file) transmitted to an authentication server 730 to be where metadata and digital signature are validated 740 (a two-prong verification check of the origin of the file) where examination of the metadata and the digital signature may demonstrate whether the metadata (and the multiple integrity protocol associated with the contents of the file) has been altered] and upon detecting success of the two-prong verification, ¶¶0126 and 0132: upon access control server 801 determining digital file is legitimate; access 760 is provided thereby allowing downloading of file to be stored in a database].
However, none of Unitt, Horton, Nelson, Riggins, Pravetz and McClintock teach or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 19, 25, and 31.  For example, none of the cited prior art teaches or suggest detecting a file including contents verified by and associated with multiple integrity protocols including authorship data, wherein the authorship data includes and is verified based on one or more identification credentials associated with the user, and identifying one or more origins of the file by tracing the embedded multiple integrity protocols, wherein the one or more origins are identified based on at least one of a source code or a development code associated with the file in view of other limitations of claims 19, 25, and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
McClintock et al 9575979 B1 teaches techniques are described for automatically determining application composition and application 
Nelson et al US 20140007246 A1 teaches methods and systems for Data Leak Prevention (DLP) in an enterprise network are provided. According to one embodiment a data leak protection method is provided. A network device receives information regarding a watermark filtering rule, including a sensitivity level and an action to be applied to files observed by the network device matching the watermark filtering rule. The network device scans a file attempted to be passed through the network device by locating a watermark embedded within the file and comparing a sensitivity level associated with the watermark to the sensitivity level of the watermark filtering rule. If the sensitivity levels match, then the network device performs the action specified by the watermark filtering rule (¶¶0042, 0053, 0071-0072).
Riggins 6233341 B1 teaches a system installs and enables the use of a temporary certificate at a remote site. The system comprises a global server site, a temporary client site and a web site. The global server site includes a security module that identifies and authenticates the user at the temporary client site, and a web server engine that downloads a key generation downloadable and a certificate request engine downloadable upon user authentication to the client site. The client site includes a web engine that executes the key generation downloadable to generate a public key and a private key, and executes the certificate request engine downloadable to send the a temporary certificate request (including the public key) to the global server site. A temporary certificate generator at the global server site generates a temporary certificate having the public key and a validity period. The web server on the global server site sends the temporary certificate and a certificate installation downloadable to the web engine on the client site, which executes the downloadable thereby installing the temporary certificate. The web server on the global server site can also send a certificate maintenance downloadable and a certificate de-installation downloadable to the client site. The web server engine maintains a revocation list that contains information identifying revoked temporary certificates, so that a revoked but thusfar unexpired certificate cannot be improperly used. The web site reviews the temporary certificate for authenticity and contacts the global server site to review the 
Pravetz 20100161968 A1 teaches methods and apparatus, including computer program products, for generating and processing a digital document. The digital document includes private content that is accessible only upon a request for the private content, and presentation data that is accessible without the request for the private content. The presentation data defines a graphical representation of an addressed postal envelope that has a stamp side on which one or more intended recipients of the private content are represented as addressees (¶¶0026-0030 and 0032-0035).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sakinah White Taylor/Examiner, Art Unit 2497